                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO


 In re:                                         ) Case No. 17-17361
                                                ) Chapter 11
 RICHARD M. OSBORNE                             )
                                                ) Judge Arthur I. Harris
                  Debtor                        )
                                                )

               OBJECTION OF CITIZENS BANK, N.A. TO
 DEBTOR’S MOTION TO SELL PARCEL OF REAL PROPERTY LOCATED AT 7325
 REYNOLDS ROAD, MENTOR, OHIO FREE OF ANY INTEREST OF ANY ENTITY
                     OTHER THAN THE ESTATE


          Citizens Bank, N.A. fka RBS Citizens, N.A. dba Charter One (“Citizens”), by and through

counsel, objects to Debtor’s Motion to Sell Parcel of Real Property Located at 7325 Reynolds

Road, Mentor, Ohio Free of any Interest of any Entity Other Than the Estate [Doc. 292] (the

“Motion”). While Citizens is presently reviewing this proposed sale, it objects to the Motion for

the reasons stated herein. In support of this Objection, Citizens states as follows:

          1.     In the Motion, Debtor seeks to sell the real property identified as 7325 Reynolds

Road, Mentor, Lake County, Ohio (PPN 16C0700160) (the “Property”).

          2.     As evidenced by the “Full Search” attached as Exhibit B to the Motion (the “Title

Search”), Citizens has the first and best lien on the Property based on a judgment lien filed on

August 21, 2009 with the Clerk of the Lake County Common Pleas Court as judgment lien no. 09-

JL-004014, and which judgment lien was renewed on August 18, 2014 as judgment lien no. 14-

JL-003247 (collectively, the “Judgment Lien”).




17-17361-aih       Doc 307     FILED 12/10/18      ENTERED 12/10/18 13:19:46           Page 1 of 6
        3.     Additionally, Citizens holds a mortgage on the Property pursuant to a mortgage,

which was recorded with the Lake County Recorder on June 4, 2014 as Instrument No.

2014R013442 (the “Mortgage”).

        4.     On April 18, 2018, Citizens filed a proof of claim (the “Claim”) in the amount of

$8,076,373.53 plus other amounts as stated in the Claim. In the Statement of Claim, which is

attached as part of the Claim, the history of the secured obligations owed to Citizens is outlined in

detail. The Claim is designated by the Court as Claim No. 28. Since the filing of the proof of

claim, Citizens has received $150,000 from a sale of real property in the Wilson Land Properties

bankruptcy case (18-10514).

        5.     Citizens objects to the Motion and the proposed Order for the following reasons:

               a.       The Motion fails to indicate what efforts were made to market this Property,

for how long, and if any other bids had been received.

               b.       The Full Search unequivocally shows that Citizens, formerly known as RBS

Citizens, N.A., has the first and best lien on the Property.

               c.       Paragraph 7 of the Motion incorrectly states that “all such holders of any

interest consent to the sale free and clear of their interest.” Citizens has not consented to this sale.

               d.       It is undisputed that Citizens has the first and best lien on the Property (after

real estate taxes) and that there remains a balance owed well in excess of the potential net proceeds

(after payment of real estate taxes and closing costs, the “Net Proceeds”) that may be derived from

the sale of the Property. Based upon Citizens’ first and best lien on the Property, all net proceeds

from the sale should be properly be paid to Citizens at the closing of the sale.

               e.       No settlement statement has been attached to the Motion to indicate what

amounts will be deducted from the purchase price, and how much the Net Proceeds will be.




2514814.1                                          2
17-17361-aih        Doc 307    FILED 12/10/18          ENTERED 12/10/18 13:19:46           Page 2 of 6
        WHEREFORE, Citizens respectfully requests that its Objection be sustained and that the

Debtor be required to (i) address Citizens’ objections to the Motion; (ii) pay all net proceeds of the

sale to Citizens; and (iii) for such other and further relief as may be allowable pursuant to

applicable law or in equity.

                                       Respectfully submitted,

                                       /s/ Michael S. Tucker_______________
                                       Michael S. Tucker (0034398)
                                       ULMER & BERNE LLP
                                       1660 West 2nd Street, Suite 1100
                                       Cleveland, OH 44113-1448
                                       (216) 583-7120
                                        (216) 583-7121 (Fax)
                                       mtucker@ulmer.com
                                       Counsel for Citizens Bank, N.A. fka RBS Citizens, N.A.
                                       dba Charter One




2514814.1                                         3
17-17361-aih     Doc 307       FILED 12/10/18         ENTERED 12/10/18 13:19:46         Page 3 of 6
                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018, a copy of the foregoing Objection was filed
electronically. Notice of this filing will be sent to all parties registered to receive electronic notices
through the Court’s CM/ECF system as listed below. Parties may access this filing through the
Court’s PACER system.

        Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
        gamend@bdblaw.com, grichards@bdblaw.com

        Alison L. Archer on behalf of Interested Party Lakeland Community College
        alison.archer@ohioattorneygeneral.gov,
        Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
        noland@ohioattorneygeneral.gov

        Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
        abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

        Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
        abarnes@sandhu-law.com, bk1notice@sandhu-law.com

        Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
        rbarr@koehler.law, rbarr@koehler.law

        David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
        DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

        LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
        bknotice@clunkhoose.com

        Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
        rdibella@dgmblaw.com

        Stephen R. Franks on behalf of Creditor Bank of America, N.A.
        amps@manleydeas.com

        Stephen John Futterer on behalf of Creditor City of Willoughby
        sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

        Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by
        Merger to The Home Savings & Loan Company of Youngstown, Ohio
        mgazda@hendersoncovington.com

        Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
        dkaselak@peteribold.com, Cynthia@peteribold.com




2514814.1                                           4
17-17361-aih      Doc 307      FILED 12/10/18           ENTERED 12/10/18 13:19:46           Page 4 of 6
        Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
        bk@hhkwlaw.com

        Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
        mmatheney@bdblaw.com, bhajduk@bdblaw.com

        Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
        coachhouses Unit Owners' Association, Inc.
        bankruptcy@kamancus.com

        Kelly Neal on behalf of Creditor The Huntington National Bank
        kelly.neal@bipc.com, donna.curcio@bipc.com

        David M. Neumann on behalf of Interested Party Zachary B Burkons
        dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

        Timothy P. Palmer on behalf of Creditor The Huntington National Bank
        timothy.palmer@bipc.com, donna.curcio@bipc.com

        Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
        kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

        John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
        jrutter@ralaw.com

        Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
        fschwieg@schwieglaw.com

        Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
        msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

        Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
        nsinn@bdblaw.com, kslatinsky@bdblaw.com

        Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
        rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

        Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
        atomko@sandhu-law.com, bk1notice@sandhu-law.com

        Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
        toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

        Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
        maria.d.giannirakis@usdoj.gov




2514814.1                                      5
17-17361-aih     Doc 307     FILED 12/10/18        ENTERED 12/10/18 13:19:46          Page 5 of 6
        Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
        Scott.R.Belhorn@usdoj.gov



                                     /s/ Michael S. Tucker
                                     Michael S. Tucker (0034398)
                                     ULMER & BERNE LLP
                                     Counsel for Citizens Bank, N.A. fka RBS Citizens, N.A.
                                     dba Charter One




2514814.1                                       6
17-17361-aih     Doc 307     FILED 12/10/18         ENTERED 12/10/18 13:19:46     Page 6 of 6
